 Case 4:19-cv-00344-P Document 111 Filed 10/14/20           Page 1 of 1 PageID 2427



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

 GREAT LAKES INSURANCE SE,                  §
                                            §
                                            §
      Plaintiff,                            §
                                            §
 v.                                         §   Civil Action No. 4:19-cv-00344-P
                                            §
 PK YACHT OPERATIONS, LLC,                  §
                                            §
                                            §
      Defendant.                            §
                                        ORDER

        Before the Court is Plaintiff’s Motion for Reconsideration concerning the Order

Unfiling Pleading. ECF No. 110. Having reviewed the filings and considered the current

status of the case, the Court hereby GRANTS the motion and RESCINDS the Order

Striking and Unfiling Documents. ECF No. 109. The Clerk is directed to refile Plaintiff’s

Motion for Summary Judgment. ECF Nos. 105, 106.

        SO ORDERED on this 14th day of October, 2020.




                             Mark T. Pittman
                             UNITED STATES DISTRICT JUDGE
